Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18, 20, 21 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8415616. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8153962. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 30 of U.S. Patent No 9057732. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 31 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25-26, 32-33 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27, 34 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28, 35 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29, 36 of U.S. Patent No. 8674291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-23, 25, 27-28 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 31 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 32 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 34 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 35 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 36 of U.S. Patent No. 9541562. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 13, 18, 23 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 13, 18, 23 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 9, 14, 19, 24 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4, 15, 20, 25 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5, 16, 21, 26 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 17, 22, 27 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9921231. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unable to identify a positively recited method step contained in claims 2-6 and 8-10, rendering the claims indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US Patent Application Publication 2008/0128606.
Regarding claim 1, ‘606 discloses a method for determining the amount of androstenedione [0070, 0114] in a sample by mass spectrometry, the method comprising: (i) ionizing the sample under conditions suitable to produce one or more androstenedione ions detectable by mass spectrometry [0122],; (ii) determining by tandem mass spectrometry the amount of the one or more androstenedione ions [0121]; and (iii) using the determined amount of the one or more ions to determine the amount of androstenedione in the sample [0123].
Regarding claim 2, ‘606 discloses the method of claim 1, wherein the sample has been purified by liquid chromatography prior to being subjected to an ionization source [0100].  
Regarding claim 3, ‘606 discloses the method of claim 2, wherein said liquid chromatography is high performance liquid chromatography, ultra high performance liquid chromatography, or turbulent flow liquid chromatography [0100].  
Regarding claim 4, ‘606 discloses the method of claim 1, wherein the sample has been purified by solid phase extraction prior to ionization [0075].  
Regarding claim 5, ‘606 discloses the method of claim 1, wherein an internal standard is used for determination of the amount of androstenedione in the sample [0112].  
Regarding claim 6, ‘606 discloses the method of claim 5, wherein the internal standard comprises an isotopically labeled analog of androstenedione [0161].  
Regarding claim 7, ‘606 discloses the method of claim 1, wherein the sample comprises plasma or serum [0115].  
Regarding claim 8, ‘606 discloses the method of claim 1, wherein the ionizing comprises ionization by electrospray ionization (ESI) [0145].  
Regarding claim 9, ‘606 discloses the method of claim 1, wherein the one or more androstenedione ions comprise one or more ions having a m/z of about 287.1 ± 0.5, 109.1 ± 0.5, and 91.1 ± 0.5.  The m/z ratios listed are the natural product of fragmenting the biomarker of interest and are inherently a product of the step discussed by ‘606 in step one where the biomarker of interest is a particular hormone, fragments having m/z will necessarily be produced as a result.
Regarding claim 10, ‘606 discloses the method of claim 1, wherein the method has a limit of quantitation of 6 ng/dL the method as applied in ‘606 has a LoQ of 1ng/dL to 2.5 ng/dL, and therefore anticipates the higher claimed limit of quantitation of 6 ng/dL.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881